NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                            FOR THE NINTH CIRCUIT                           AUG 18 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

In re: MARTIN PALOMINO and                       No. 09-60026
ELIZABETH PALOMINO,
                                                 BAP No. AZ-09-1128-JuDM
               Debtors.

RICHARD HOYT & ASSOCIATES,                       MEMORANDUM *

               Appellant,

  v.

MARTIN PALOMINO; et al.,

               Appellees.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Jury, Dunn, and Montali, Bankruptcy Judges, Presiding

                            Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Richard Hoyt & Associates (“Hoyt”) appeals from the Bankruptcy Appellate


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Panel’s (“BAP”) order dismissing Hoyt’s late-filed appeal for lack of jurisdiction.

To the extent that we have jurisdiction, it is under 28 U.S.C. § 158(d). We review

de novo. Wiersma v. Bank of the West (In re Wiersma), 483 F.3d 933, 938 (9th

Cir. 2007). We affirm.

      The BAP properly dismissed Hoyt’s appeal for lack of jurisdiction because

Hoyt failed to file a timely notice of appeal. See Fed. R. Bankr. P. 8001(f)(1)

(certification for direct appeal to court of appeals not effective without timely

notice of appeal); see also In re Wiersma, 483 F.3d at 938 (“The failure to timely

file a notice of appeal is a jurisdictional defect barring appellate review.”)

(alteration, citation, and internal quotation marks omitted).

      Because Hoyt’s notice of appeal to the BAP was untimely, we lack

jurisdiction to review Hoyt’s contentions as to the merits of the bankruptcy court’s

decision. See Greene v. United States (In re Souza), 795 F.2d 855, 857 (9th Cir.

1986) (noting that this court lacks jurisdiction to review the merits where the

appeal from the bankruptcy court was untimely).

      Hoyt’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     09-60026